 
 
I 
111th CONGRESS
2d Session
H. R. 4873 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2010 
Mr. Chandler (for himself, Mr. Guthrie, Mr. Whitfield, Mr. Rogers of Kentucky, Mr. Davis of Kentucky, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To exempt the natural aging process in the determination of the production period for distilled spirits under section 263A of the Internal Revenue Code of 1986. 
 
 
1.Exemption of natural aging process in determination of production period for distilled spirits under section 263A 
(a)In generalSection 263A(f) of the Internal Revenue Code of 1986 (relating to general exceptions) is amended by adding at the end the following new paragraph: 
 
(5)Exemption of natural aging process in determination of production period for distilled spiritsFor purposes of this subsection, the production period for distilled spirits shall be determined without regard to any period allocated to the natural aging process.. 
(b)Effective dateThe amendment made by this section shall apply to production periods beginning after the date of the enactment of this Act. 
 
